Title: David Humphreys’ Memorandum to the American Commissioners, 30 October 1784
From: Humphreys, David
To: American Commissioners


        
          Paris Octobr. 30. 1784
        
        The Secretary of the Commission by appointment waited on the Duke of Dorset & delivered to him two Letters from the American Ministers dated the 28th instant: whereupon the British Ambassador

desired Mr Humphreys to inform the Ministers of the United States, “that being entirely unacquainted with the negotiations proposed through Mr Hartley to the Court of London, he could say nothing on that subject except that he would write concerning it to his Court— With respect to the explanations & arrangements suggested in the other Letter (which he would also transmit) he did not doubt but that whatever was equitable would be done— in the meantime he wished the American Plenipotentiaries to be informed that he would make them acquainted with the result so soon as he should receive the necessary instructions—” The foregoing is the purport of the verbal Answer of the Duke of Dorset according to the best of my recollection
        
          D Humphreys
        
      